DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-18 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 9-11, 13, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Koga (WO 2015/137147 A1).  The following rejections will provide citations to [claim 1]
Regarding claim 1, Koga discloses a light detecting device (Figure 10), comprising: a first electrode (Figure 10, Item 29A); a second electrode (Figure 10, Item 29B); a photoelectric conversion layer between the first electrode and the second electrode (Figure 10, Item 28); a floating diffusion connected to one of the first electrode or the second electrode (Figure 10, Item 22); an amplification transistor having a gate electrode (Figure 10, Item 14 and 14GT); a selection transistor (Figure 10, Item 15); a first wiring connected to the floating diffusion and the gate electrode of the amplification transistor (Figure 10, Item 26); and a second wiring connected to a common node of the amplification transistor and the selection transistor (Figure 10, Item 24C node of 24A/24B), wherein at least a part of the second wiring is along the first wiring (Figure 10; note right-most vertical section of wiring 24C is formed along the left-most vertical section of wiring 26).[claim 2]
Regarding claim 2, Koga discloses the light detecting device according to claim 1, wherein the first wiring and the second wiring are in parallel in different wiring layers (Figure 10; note that vertical sections of wirings 26 and 24C are parallel in different layers).[claim 4]
Regarding claim 4, Koga discloses light detecting device according to claim 1, wherein the first wiring and the second wiring are in parallel in a same wiring layer (Figure 10; note that horizontal [claim 7]
Regarding claim 7, Koga discloses the light detection device according to claim 1, wherein the selection transistor is connected in series with the amplification transistor (Figures 9 and 10; note series connection of transistors 14 and 15).[claim 9]
Regarding claim 9, Koga discloses the light detection device according to claim 1, further comprising a reset transistor that includes a third electrode and a fourth electrode, wherein the third electrode is connected to the floating diffusion, and the fourth electrode is connected to ground (see alternate embodiment in Figures 16 and 17 which includes a similar structure to claim 10 with the inclusion of a reset transistor 13 having a third electrode connected to the floating diffusion 22 and a fourth electrode connected to ground 23A).[claim 10]
Regarding claim 10, see the rejection of claim 1 above and further note that Koga teaches an electronic device including a lens (Figure 36, Lens 401), a signal processor (Figure 26, DSP Circuit 403) and the light detection device of claim 1 (Figure 26, Solid-State Imaging Device 402; Paragraphs 0265-0275).[claims 11, 13, 16 and 18]
Regarding claims 11, 13, 16 and 18, see the rejection of claims 2, 4, 7 and 9 above.


	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,855,941 B2 in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other.
1. A light detecting device, comprising:


a first electrode; a second electrode; a photoelectric conversion layer between the first electrode and the second electrode; a floating diffusion connected to one of the first electrode or the second electrode; 




an amplification transistor having a gate electrode; 

a selection transistor; 




and a second wiring connected to a common node of the amplification transistor and the selection transistor, wherein at least a part of the second wiring is along the first wiring.


circuitry configured to accumulate a charge photoelectrically converted by an organic photoelectric conversion film; 



a reset transistor configured to selectively apply a reset voltage to the circuitry; 

an amplification transistor having a gate electrode electrically connected to the circuitry; 

and a selection transistor connected in series to the amplification transistor; 



a second wiring electrically connected to a common connection node of the amplification transistor and the selection transistor, wherein the second wiring is along the first wiring; 

and a third wiring configured to electrically connect the amplification transistor and the selection transistor.


	While ‘941 claims circuitry configured to accumulate a charge photoelectrically converted by an organic photoelectric conversion film (i.e. a photoelectric conversion layer), ‘941 does not explicitly disclose a first electrode, a second electrode and a floating diffusion as claimed in the present application.
	Official Notice is taken that it is well known in the art to form photoelectric conversion circuitry by placing a photoelectric conversion film between first and second electrodes, and to connect one of the electrodes to a floating diffusion so that charges generated in the photoelectric conversion film may be transferred to and stored by the floating diffusion for readout by an amplification transistor connected to the floating diffusion during a readout phase.  Therefore, it would have been obvious to provide a first electrode, a second electrode and a floating diffusion as claimed as part of the circuitry of ‘941 so that charges produced by the organic photoelectric conversion film may be transferred and [claim 2]
	Regarding claim 2, see claim 4 of ‘941.[claim 3]
	Regarding claim 3, see claim 1 of ‘941.[claim 4]
	Regarding claim 4, see claim 5 of ‘941.[claim 5]
	Regarding claim 5, see claim 6 of ‘941.[claim 6]
Regarding claim 6, while claim 1 of ‘941 claims connecting the amplification transistor and the selection transistor using the third wiring, ‘941 does not explicitly claim that the source of the amplification transistor and the drain of the selection transistor are connected.
Official Notice is taken that it is well known in the art to connect the source of an amplification transistor to the drain of a selection transistor.  Such a connection is a well-known arrangement which allows a voltage provided by an amplification transistor (frequently in a common-source arrangement) to be transferred at a desired time by turning on a selection transistor so that the voltage may be output at the desired time thereby allowing for an orderly readout of the device.  Therefore, it would have been obvious to connect the amplification transistor and the selection transistor as claimed since such an arrangement is a common well-known configuration which allows for an orderly readout of the device.[claim 7]
	Regarding claim 7, see claim 1 of ’941.[claim 8]

	Official Notice is taken that it is well known in the art to use a metal material for wiring layers in a light detecting device since metal materials provide good conductivity thereby allowing for control signals to be easily applied to the various transistors.  Therefore, it would have been obvious to use a metal wiring material so that wiring with good conductivity allowing for easy application of control signals may be provided in the device.[claim 9]
	Regarding claim 9, claim 1 of ‘941 further claims a reset transistor to selectively apply a reset voltage to the circuitry, but does not explicitly claim that the reset transistor includes a third electrode and a fourth electrode as claimed.
	Official Notice is taken that it is well known in the art to provide a third and fourth electrode as part of reset circuitry for a light detecting device where the third electrode is connected to a floating diffusion and a fourth electrode is connected to ground so that the charges stored in the floating diffusion may be reset to a specific voltage (i.e. ground level) between exposures, thereby resetting the device to a known state for a new exposure.  Therefore, it would have been obvious to include third and fourth electrodes as claimed so that the device may be reset by setting the floating diffusion to a ground level so that the device is ready for a new exposure.[claim 10]
	Regarding claim 10, see the rejection of claim 1 above and note that ‘941 in view of Official Notice claims a light detection device as claimed.  However, ‘941 does not additional claim a lens and a signal processor as claimed.
	Official Notice is taken that it is well known in the art to include a light detection device in an electronic device which includes a lens and a signal processor such as a digital camera.  The inclusion of [claims 11-18]
	Regarding claims 11-18, see the rejection of claims 2-9 above.

Subject Matter Not Taught by the Prior Art
Claims 3, 5, 6, 8, 12, 14, 15 and 17 contain subject matter not taught by the prior art, but cannot be considered allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims due to the above double patenting rejections.[claims 3, 5, 6, 8, 12, 14, 15 and 17]
Koga discloses the a light-detecting device which at least part of a second wiring is formed along the first wiring, and further includes a connection between an amplification transistor and a selection transistor (Figures 9 and 10).  While Koga shows the connection as being a line in circuit schematic view (see Figure 9, note a connection is shown between the common node of transistors 14/15 and transistor 61), Koga clearly shows the use of a common diffusion layer (Figure 10, Item 24B) to provide the connection without the use of a third wire as required in claims 3, 5, 6, 8, 12, 14, 15 and 17.  
Additional references (see references cited on IDS filed 04 December 2020) teach various solid-state imaging systems including similar structures, but like Koga do not teach the particular configurations of first, second and third wires as claimed in claims 3, 5, 6, 8, 12, 14, 15 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698